ON MOTION FOR REHEARING
HERSEY, Judge.
Appellants’ petition for rehearing is denied; however, the following question is certified to the Florida Supreme Court as one of great public interest:
Does Section 440.39(4), Florida Statutes (1981), bar a separate suit against a third party tort-feasor by an injured employee when such suit is filed more than one year after the cause of action accrued and the compensation carrier, in the second year following the accident, gave the thirty day notice of its intention to seek subrogation and filed an appropriate suit against the third party tort-feasor?
HURLEY, J., concurs.
LETTS, C.J., dissents without opinion.